Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sanyo Kiki Co Ltd (JP 2013007186 hereinafter “Sanyo”) in view of Asam et al. (US 7,703,812 hereinafter “Asam”).
In regard to claim 1, Sanyo discloses a coupling/uncoupling device of a multi-coupling device for a simultaneous connection of a plurality of hydraulic, electrical, and/or pneumatic lines (Fig. 5), comprising: 
a movable plate (Fig. 5, 10b); 
a fixed plate (Fig. 5, 10a), the movable plate and the fixed plate each supporting a plurality of quick semi-couplings (Fig. 5, plurality of couplings at E2, T2, and P2); 
a pair of planar elements (Fig. 5, pair of plates at 12 and 15 which are a pair of planar elements) each hinged on one side of the movable plate (Fig. 5, hinged at 63); and 
a safety locking device (Fig. 5, at 64) comprising a trigger (Fig. 5, ring 67) adapted to be operated by a user (Fig. 5, 67 can be operated by a user using their finger or fingers to pull it) and associated with one of said planar elements in a translatable manner (Fig. 5, at 64 is associated with the planar element at 12 and at 
a lever (Fig. 5, lever 12) adapted to be operated by the user (Fig. 5) and connected to one of said planar elements (Fig. 5), said lever having a handle (Fig. 5, handle 12b) with a free end extending away from a longitudinal axis of said coupling/uncoupling device (See image below, a longitudinal axis can be defined by the axis of N2, P2, or T2 and a free end of the handle 12b can be defined as indicated which extends away from the longitudinal axis as indicated by the dotted arrow lines) and adapted to be gripped by the user (Fig. 5, handle 12b is for a user to grip),

    PNG
    media_image1.png
    499
    684
    media_image1.png
    Greyscale

wherein said trigger of said safety locking device is slidingly associated with a first planar element (Figs. 5 and 12, 64 is slides by the spring as shown in Fig. 12 when a user pulls on 67 and associated with the first planar element at 12) of said pair of planar elements connected to said lever, said trigger and said handle of said lever being mutually positioned so that the user is enabled to grip the handle with a palm of the user’s hand and operate said trigger with the user’s fingers of the same hand (Fig. 5, a 
wherein said trigger comprises a first portion (Fig. 12, portion at 67 is at least a first portion) adapted to be operated by the user with one finger (Fig. 12, 67 can be operated by a user with one finger) and projecting outward from said first planar element (Fig. 12, at 67 projects outward from 12), and a second pin portion (Fig. 12, at 64) projecting from said planar element toward an inside of the coupling/uncoupling device (Fig. 12, pin portion at 64 projects from the planar element 12 toward the inside such that it is on the side of 12 that faces the coupling), and 
the trigger has a cylindrical portion (Fig. 12, 64 is cylindrical and ends with a ring 67) and an adjacent inner disc corresponding to the first planar element (Fig. 12, annular component that houses the spring 65 is at least a disc such that it is annular and has a bore).
Sanyo does not expressly disclose the first portion of the trigger ending with a disc so that the user may position a finger around the intermediate stretch, between the outer disc and the corresponding inner disc adjacent to the first planar element.
In the related field of quick couplers in hydraulic systems, Asam teaches a pre-tensioned latching element (Fig. 11, 50) with a disc at an end (Fig. 11, end of 50 has a disc shape) as a safety for a locked position until a user manually actuates the latching element to unlock (In 10:31-41 discloses manual actuation to decouple the coupler which is a similar function to the pre-tensioned ring 67 of Sanyo).
 It would have been obvious to one of ordinary skill in the art to have modified the configuration of a ring 67 of Sanyo to be a disc shape for a user to pull with their finger 
Additionally, a change in shape of a prior art device is a design consideration within the level of one having ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, knob and disc shapes for a user to pull are well known designs for a person to use their fingers to pull such as for doors and cabinets which is applied in the prior art Asam that utilizes a knob shape for a user to pull a pin in and out.
While Sanyo only shows one configuration of the handle 12b (See image below, labeled as “Original”), it would have been obvious to one having ordinary skill in the art to position and manufacture the handle as shown below since Alternative 1 would allow for reduced manufacturing cost by eliminating a bending operation and Alternative 2 would allow for ease of reaching the handle from either side of the coupling device and easier to operate for left-handed operators since the handle is located closer to the left. Additionally, the location of the handle would have been obvious try since there is a finite number of predictable solution to the location of the handle which is only three as shown below. See MPEP 2143(I)(E). 

    PNG
    media_image2.png
    531
    1248
    media_image2.png
    Greyscale

 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.). See MPEP 2144.04(VI)(C). In this case, shifting the location of the handle of Sanyo would not have modified the operation of the coupling device. 
In regard to claim 2, Sanyo discloses the coupling/uncoupling device according to claim 1, wherein each of said planar elements has an eccentric guide (Fig. 5, at 12a for each planar elements are at least guides) configured to receive a clamping pin (Fig. 5, pin at 51) provided on said fixed plate (Fig. 5, 51 is provided on 10a) so that an action of said eccentric guide or groove on said clamping pin causes a nearing of the movable plate to the fixed plate (Fig. 5) and the connection of the quick semi-couplings due to an action of the user on said lever (Fig. 5, the action on the lever 12 brings the couplings together).  

Allowable Subject Matter
Claims 6-11 are allowed.

Response to Arguments
Applicant's arguments filed 10/30/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the free end of the handle of Sanyo extends toward the longitudinal axis of the coupling/uncoupling device rather than away 
In response to applicant’s argument that a user operating the handle of Sanyo would be unable to actuate the lock pin 64 with the same hand, because the operator’s hand would become positioned before the front face and could not reach ring 67, however, claim 1 does not require simultaneously operating the handle and the trigger at the same time and only require operating the handle and the trigger with the same hand. Therefore, a user’s hand is capable of operating the handle and the trigger of Sanyo with the same hand. If the claim intends the handle and the trigger to be operated simultaneously then it must be claimed. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679